Citation Nr: 0321362	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for growth on the right 
testicle.

3.  Entitlement to service connection for yellow fever.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for malaria.

7.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

8.  Entitlement to a total rating based on individual 
unemployability (TDIU).  
REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The veteran has appealed to the Board.

On March 21, 2002, the Board, in part, denied an increased 
rating for PTSD and determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for malaria.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a January 2003 order, the Court vacated the Board's March 
2002, decision in light of the changes brought about by the 
Veterans Claims Assistance Act, and subsequent Court 
decisions.  The case was returned to the Board for additional 
development and readjudication consistent with the directives 
contained therein.

In that decision, the Board proposed to undertake additional 
development of the remaining issues.  The development was not 
accomplished prior to the Court decision above.  As explained 
below, those issues are now subject to remand instead.


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  The VCAA prescribes VA duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the new and material evidence and increased rating claims 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans et. al v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  Based on this decision, the Board 
cannot rectify this problem.

With respect to the remaining service connection and TDIU 
issues, the Board had proposed to undertake some additional 
development in this case.  Specifically, the RO was to obtain 
any outstanding medical records and then schedule VA 
examinations.  This development was not accomplished at the 
time of the Federal Circuit decision above.  The authority to 
undertake such development was restricted in that decision, 
resulting in the need to remand those issues.

The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.)  Therefore, the RO must attempt to 
obtain the above-referenced evidence prior to appellate 
review or otherwise fulfill its duty to assist.  In addition, 
any other records of treatment should be obtained if 
possible.

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards each claim currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to each claim, 
and specific notice as to the type of 
evidence necessary to substantiate each 
claim.  It should also be indicated which 
party would obtain what evidence.

2.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have treated him for duodenal ulcer, a 
growth on the right testicle, Yellow 
Fever, prostate cancer, and bilateral 
hearing loss since service discharge in 
1945.  

To the extent the veteran names non-VA 
providers, seek release forms.  To the 
extent he lists VA treatment obtain those 
records.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
post-November 2001 records from the VA 
Medical Center in Beckley, West Virginia.  
The request for health care records 
should also include a request for all 
post-service records of the veteran since 
1945 that may be available.  

The veteran's assistance should be 
requested as needed in obtaining these 
records.  Complete copies of all records 
should be associated with the claims 
folder.  

3.  The RO should request a copy of any 
Social Security Administration (SSA) 
decision reportedly granting disability 
benefits to the veteran in 1963.  Request 
all medical records from the SSA that 
were used in consideration the veteran's 
claim for disability benefits, including 
any reports of examinations or treatment.  
The veteran's assistance in obtaining 
these records should be requested as 
needed.  If any requested records are not 
available, or the search for any such 
records otherwise yield negative results, 
that fact should be noted in the 
veteran's claim file, and he so notified.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations to 
more accurately determine the exact 
nature and etiology of any current 
duodenal ulcer, right testicle growth, 
Yellow Fever residuals, prostate cancer, 
and bilateral hearing loss, and the 
extent, if any, to which any pathology 
now present is related to service.  Each 
examiner should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examinations should include any 
diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiners should review the results 
of any testing prior to completing the 
report.  

Complete diagnoses should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a duodenal ulcer, 
right testicle growth, Yellow Fever 
residuals, prostate cancer or bilateral 
hearing loss are attributable to any 
disease or injury suffered during his 
service, intercurrent causes, or to a 
combination of such causes or to some 
other cause or causes.  

If the veteran does not currently have a 
duodenal ulcer, right testicle growth, 
Yellow Fever residuals, prostate cancer 
or bilateral hearing loss, which could be 
regarded as having been incurred in or 
aggravated while the veteran was in 
service, the examiners must specifically 
indicate so.  The examiners must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed (to include discussion of 
specific evidence of record, such as the 
service medical records).  Send the 
claims folder to the examiners for 
review.

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  With respect to PTSD, the 
RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson.  The RO should then 
determine whether the veteran meets the 
rating criteria for TDIU set forth in 38 
C.F.R. § 4.16(a).  The RO should consider 
whether the veteran is precluded, by his 
service-connected disabilities, from 
following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU pursuant to section 4.16(a) 
or (b), as appropriate.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




